By the Court.* — Barnard, J.
— The payment made by defendant upon the note in question, to the plaintiff, before she had taken out letters of administration on the estate of her husband, was a good payment to her as administratrix, she subsequently having taken out letters. She had possession of the note, and the payment was for the benefit of the estate, and all her acts are confirmed for the benefit of the estate, from the time of the death of her husband by relation.
The evidence fully sustains the referee in Ms finding, that the note was not given by defendant to deceased, as collateral security for any debt due from O. S. Gregory and defendant, as partners, or for a debt due deceased from Gregory, or as collateral security for the performance of any agreement upon the part of said Gregory.
The judgment should be affirmed, with costs.'

 Present, J. F. Barnard, P. J., Gilbert and Tappan, JJ.